DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “an air purifier comprising: a housing; a fan in the housing; an air outlet in a top face of the housing, air being being blown out via the outlet; an air passage spatially connecting the fan to the outlet; and an illumination unit configured to illuminate the air passage, wherein the air passage includes an upstream, first air passage and a downstream , second air passage, the first air passage extends upwards, the second air passage has a curved surface or an inclined surface with respect to the first air passage, and the illumination unit emits light toward the curved surface or the inclined surface”.  Belverge et al(10941912) in figure 1 teaches an air purifier including a housing, a fan(3), an outlet(12) in a top face of the housing with misted air blow out via the outlet, a mist passage spatially connecting the fan to the outlet(12), and an illumination unit(light source 5), the outlet(12) including an inclined outlet, and the illumination unit provided to illuminate a simulated smoke from the outlet(12).  However Belverge et al does not teach or suggest “an air purifier comprising: a housing; a fan in the housing; an air outlet in a top face of the housing, air being being blown out via the outlet; an air passage spatially connecting the fan to the  allowed. 
Claim 6 recites “an air purifier comprising: a housing; a fan in the housing; an air outlet in a top face of the housing, air being being blown out via the outlet; an air passage spatially connecting the fan to the outlet; and an illumination unit configured to illuminate the air passage, and a louver configured to change a direction of the air, wherein the air passage includes an upstream, first air passage and a downstream, second air passage, the first air passage extends upwards, the second air passage has a curved surface or an inclined surface inclined with respect to the first air passage, and the illumination unit is mounted to the louver and illuminates the curved surface or the inclined surface”.  Belverge et al(10941912) in figure 1 teaches an air purifier including a housing, a fan(3), an outlet(12) in a top face of the housing with misted air blow out via the outlet, a mist passage spatially connecting the fan to the outlet(12), and an illumination unit(light source 5), the outlet(12) including an inclined outlet, and the illumination unit provided to illuminate a simulated smoke from the outlet(12).  However Belverge et al does not teach or suggest an air purifier comprising: a housing; a fan in the housing; an air outlet in a top face of the housing, air being being blown out via the outlet; an air passage spatially connecting the fan to the outlet; and an illumination unit configured to illuminate the air passage, and a louver configured to change a direction  allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 21, 2022